DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment to the claims filed 26 January 2022 has been received and entered.  Claims 15-21 and 27-29 have been canceled.  Claims 1-14, 22-26 and 30-34 are currently pending in the instant application.

Election/Restrictions
Applicant’s election of Group I in the reply filed on 26 January 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 22-26 and 30-34 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 26 January 2022.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other 
The information disclosure statement (IDS) submitted on 05 May 2020 has been  considered by the examiner.

Drawings
The drawings are objected to because:
(1)  Figures 13, 16, 19G and 48A are so unclear that no meaningful interpretation of the Figures can be made.  Figure 13 is a picture of a blot which is so unclear that no meaningful interpretation can be made.  Figure 16 is also a picture of a blot which reproduced as large dark blotches.  Figure 19G has text on the X-axis which is unreadable.  Figure 48A has text which is of such poor quality, that it is unreadable.
(2)  Figures 18D and 53B contain amino acid sequences with no Sequence identifiers.  While the Brief Description includes the Sequence identifiers, there is no correspondence provided for which sequence belongs to which Sequence identifier, and therefore, this is still unclear.
(3)  Figure 25D contains a hyperlink, which is not appropriate.  The hyperlink should be disabled or removed.  See MPEP 608.01.
(4)  The drawing corrections filed 11 November 2020 include color.  However, there is no petition to accept color drawings.  



Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated 
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency - The Incorporation by Reference paragraph required by 37 CFR 1.821(c)(1) is defective. See item 1) a) or 1) b) above.  Specifically, the incorporation statement is missing the date of creation and the size of the file does not match the size of the file on the filing receipt.  See below.

    PNG
    media_image1.png
    237
    932
    media_image1.png
    Greyscale

Required response – Applicant must provide:
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter. 

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.

See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because it fails to mention the claimed invention.  Correction is required.  See MPEP § 608.01(b).
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

The disclosure is objected to because of the following informalities: 
(1)  Paragraph [0090] contains a typographical error as it makes reference to “(6FIG.0B)”.
(2) Paragraph [0083]  refers to highlighting in red but there is no petition for color drawings. (Not all of the paragraphs have been reviewed for reference to color.  Applicant should review all of the Drawing descriptions and remove such reference or file a petition to accept color drawings).
(3)  Paragraph [0083] refers to sequence identifiers but there is no indication of which identifier goes with which sequence (Figure 53B).
(4)  Paragraph [0055] refers to red, however there is no petition for color drawings.  
(5)  Figure 25D includes a hyperlink which needs to be removed or disabled.

(7)  Paragraph [0220] refers to particular proteins with reference to amino acid sequences by number (i.e. 1-2871 amino acids, 2732-2871 amino acids, etc.).  This paragraph would be more meaningful and give context to the amino acid positions if the Sequence identifiers related to the recited proteins were provided.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2, 10-11 and 13-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 

The process disclosed in the specification does not appear to be repeatable, it is not clear that the invention will work with commonly available material and it is not apparent if the biological materials considered necessary to make and use the invention is both known and readily available to the public.
The factors considered when determining if the disclosure satisfies the enablement requirement and whether any necessary experimentation is undue include, but are not limited to: 1) nature of the invention, 2) state of the prior art, 3) relative skill of those in the art, 4) level of predictability in the art, 5) existence of working examples, 6) breadth of claims, 7) amount of direction or guidance by the inventor, and 8) quantity of experimentation needed to make or use the invention.  In re wands, 858 F.2d 731, 737.8 USPQ2d 1400, 1404 (Fed. Cir. 1988).
The specification lacks an enabling disclosure of how to make the hybridomas that secrete the exact same antibodies as those claimed.  It is recognized in the art that exact replication of a cell line is an unpredictable event.  Clark (Protein Engineering of Antibody Molecules for Prophylactic and Therapeutic Applications in Man, 1993, pages 4-5) states "The in vivo antibody response is heterogeneous and is made up of a large mixture of antibodies secreted from a polyclonal population of cells.  In addition, 
It is noted that Applicants have deposited biological material but there is no indication in the specification as to public availability.  Therefore, a deposit at a recognized depositary may be made for to overcome this rejection.
If the deposit is made under the terms of the Budapest Treaty, then a statement, affidavit or declaration by Applicants, or by an attorney of record over his or her signature and registration number, or by someone in the position to corroborate the facts of the deposit, that the instant invention will be irrevocably and without restriction released to the public upon the issuance of a patent, would satisfy the deposit requirement made herein.
If the deposit is a non-Budapest Treaty deposit, then in order to certify that the deposit meets the requirements set forth in 37 CFR 1.801-1.809 and MPEP 2402-2411.05, a statement, affidavit or declaration by Applicant, by an attorney of record over his or her signature and registration number, or by someone in a position to corroborate the facts of the deposit would satisfy the requirements herein by stating and providing that:

(b)  All restrictions upon availability to the public will be irrevocably removed upon granting of the patent;
(c)  The deposit will be maintained in a public depositary for a period of 30 years, or 5 years after the last request or for the enforceable life of the patent, whichever is longer; and
(d)  Provide evidence of the test of the viability of the biological material at the time of deposit (see 37 CFR 1.807).
Applicant's attention is directed to In re: Lundak, 773 F. 2d.1216, 227 USPQ 90 (CAFC 1985) and 37 CRF 1.801-1.809 for further information concerning deposit practice.

Claims 1, 3-9 and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1, 3-9 and 12 are directed to antibodies or antibody fragments which specifically bind a peptide consisting of SEQ ID NO:4. Claims 3, 6 and 8 are directed to antibodies or antibody fragments which are humanized.  Claims 5-6 are directed to an antibody or antibody fragment which is a nanobody.


In the instant application, the specification and claims draw a fence around a perceived genus but the genus is not adequately described. The specification fails to exemplify any humanized antibody or nanobody at all and only discloses a hybridoma which can produce a single antibody that binds SEQ ID NO:4.  The specification does not provide any structural features of the claimed antibodies.  The prior art recognizes that 6 CDRs are required for antigen binding, but the specification does not provide this information for the antibody that was generated.  No reasonable structure-function correlation has been established that is commensurate in scope with the claims as no structural elements have been disclosed. The specification does not describe representative examples to support the full scope of the claims.
Vas-Cath Inc. V. Mahurkar, 19 USPQ2d 1111, states that Applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or 
To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing characteristics of the genus.  The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof.  
A description of a genus may be achieved by means of a recitation of a representative number of species falling within the scope of the genus or of a recitation of structural features common to the members of the genus, which features constitute a substantial portion of the genus.  Regents of the University of California v. Eli Lilly & Co., 119 F3d 1559, 1569, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997).  In Regents of the University of California v. Eli Lilly (43 USPQ2d 1398-1412), the court held that a generic statement which defines a genus of nucleic acids by only their functional activity does not provide an adequate written description of the genus.  The court indicated that, while applicants are not required to disclose every species encompassed by a genus, the description of the genus is achieved by the recitation of a representative number of species falling within the scope of the claimed genus.  At section B(1), the court states, “An adequate written description of a DNA ... requires a precise definition, such as by structure, formula, chemical name, or physical properties, not a mere wish or plan for obtaining the claimed chemical invention.”  
Thus, given the level of skill and knowledge and predictability in the art, those of skill in the art would not conclude that the applicant was in possession of the claimed 
Further, it is not sufficient to define the genus solely by its principal biological property, because an alleged conception having no more specificity than that is simply a wish to know the identity of any material with that biological property. Per the Enzo court's example, (Enzo Biochem, Inc. v. Gen-Probe Inc., 63 USPQ2d 1609 (CA FC 2002) at 1616) of a description of an anti-inflammatory steroid, i.e., a steroid (a generic structural term) couched "in terms of its function of lessening inflammation of tissues" which, the court stated, "fails to distinguish any steroid from others having the same activity or function" and the expression "an antibiotic penicillin" fails to distinguish a particular penicillin molecule from others possessing the same activity and which therefore, fails to satisfy the written description requirement.  Similarly, the function of an antibody to bind SEQ ID NO:4 as claimed does not distinguish a particular antibody from any other antibody and as such, fails to satisfy the written-description requirement.  Applicant has not disclosed any relevant, identifying characteristics, such as structure or other physical and/or chemical properties, sufficient to show possession of the claimed genus.  Mere idea or function is insufficient for written description; isolation and 
Claims 3, 6 and 8 are directed to antibodies or antibody fragments which are humanized.  Claims 5-6 are directed to an antibody or antibody fragment which is a nanobody.  However, the recited constructs of humanized and nanobody required a description of antibody structure which is not present in the instant specification as originally filed.  A humanized antibody is an antibody in which regions of the source antibody are replaced with regions from a human antibody to reduce immunogenicity when the antibody is administered to a human.  The portions of the source antibody which are retained are the portion of the antibody that binds to the target antigen which are at least the CDR regions.  Page 42 of the specification at [0139] discusses the process of humanization of an antibody but this requires substituting rodent CDRs or CDR sequences for the corresponding sequences of a human antibody.  In the instant application, such CDR sequences are not described.  Without an adequate written description of the antibody that specifically binds a peptide consisting of SEQ ID NO:4, there is no description of those CDRs which should be retained in order to generate a humanized antibody as encompassed by the claims.  
	Claims 5-6 are directed to an antibody which is a nanobody.  A nanobody is a binding molecule that has VHH domains and lacks VL domains.  A VHH antibody corresponds to the variable region of a heavy chain of a camelid antibody.  The specification fails to describe any camelid antibodies or any engineered antibodies which are comprised of VHH domains or lack VL domains such that it would be 
In the absence of sufficient recitation of distinguishing characteristics, the specification does not provide adequate written description of the claimed genus, which are antibodies or fragments which have the recited characteristics pointed out above.  One of skill in the art would not recognize from the disclosure that the applicant was in possession of the genus. The specification does not clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed (see Vas-Cath at page 1116). 
Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. 112 is severable from its enablement provision (see page 1115).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-4, 6-9 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2015/084625 A1 (Chopra et al.).


Double Patenting
Claim 13 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 10. Claim 14 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 11.  Both claims 10 and 13 are directed to a hybridoma cell line of ATCC PTA-123085.  Both claims 11 and 14 are directed to an antibody produced by the hybridoma cell line of ATCC PTA-123085.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Prior Art of Interest
	Lonnqvist et al.  Human Mol. Genetics  7(13):  2039-2044, 1998.
Conclusion
	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christine J Saoud whose telephone number is (571)272-0891. The examiner can normally be reached M-F, 6am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Christine J Saoud/Primary Examiner, Art Unit 1647